Stockíon, J.
The judgment in this case must be affirmed. It is unnecessary for us to discuss at any length either the facts or the law, as applicable thereto. It will be sufficient to remark, that plaintiff is shown by the evidence, to have been ready to pay the installment of the purchase money, due on the 1st of January, 1854; that he sought the defendant at his usual place of business, on or about that day, in order to pay him, and did not find him; and that on several days between the first and fifteenth of the month, he was ready and anxious to pay the money, and when he tendered it, about two weeks after the first, defendant refused to receive it, on the ground that the tender was not in due time, and he intended to take advantage of it. Plaintiff then told defendant that he had been ready all the time to pay the *107money, and had tried to find the defendant and could not. This is not denied by defendant, and the evidence of the son of defendant shows, that plaintiff called several times and inquired for defendant, and’he could not be found. We think the plaintiff has shown himself sufficiently prompt 'to perform his part of the contract, and to pay the money; and he is entitled to a specific performance of the contract.
The decree of the District Court is affirmed.